Citation Nr: 1520696	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  11-11 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and bowel and erectile dysfunction (back disability).

2.  Entitlement to a higher initial rating for bladder dysfunction associated with service-connected back disability, evaluated as 20 percent disabling from September 10, 2010 to November 13, 2013, and as 40 percent disabling from November 14, 2013.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity associated with service-connected back disability, evaluated as 10 percent disabling from September 10, 2010.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, associated with service-connected back disability, evaluated as 10 percent disabling from September 10, 2010.

5.  Entitlement to a higher rating for status post calcaneus of the right foot, evaluated as 10 percent disabling prior to October 17, 2011, as 20 percent disabling from October 17, 2011 to November 24, 2014, and as 30 percent disabling from November 25, 2014 (right foot disability).

6.  Entitlement to a higher rating for status post calcaneus of the left foot, evaluated as 10 percent disabling prior to October 17, 2011, as 20 percent disabling from October 17, 2011 to November 24, 2014, and as 30 percent disabling from November 25, 2014 (left foot disability).

7.  Entitlement to an effective date earlier than September 10, 2010, for the grant of service connection for bowel, bladder and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1998 to September 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted a 40 percent rating for degenerative disc disease of the lumbar spine, and denied ratings in excess of 10 percent for the Veteran's left and right foot disabilities.

An April 2011 rating decision granted service connection for bladder dysfunction associated with service-connected back disability, that was assigned a 20 percent rating, and peripheral neuropathy of the left and right lower extremities, associated with service-connected back disability, that were assigned 10 percent ratings, and all effective from September 10, 2010.  The RO also granted special monthly compensation based on the anatomical loss of a creative organ, effective from September 10, 2010.

A February 2014 rating decision granted a 40 percent rating for bladder dysfunction, effective November 5, 2013.

A December 2014 rating decision granted 20 percent ratings for the Veteran's service-connected left and right foot disabilities, effective October 17, 2011, and 30 percent ratings, effective from November 25, 2014.

The Veteran submitted a timely notice of disagreement with an October 2011 rating decision that denied ratings in excess of 10 percent for left and right gynecomastia postoperative scars and a statement of the case was issued in April 2014.  He did not perfect an appeal as to these claims and they were not certified to the Board.
 
In May 2011, the Veteran's attorney filed a notice of disagreement (NOD) with the effective dates and ratings assigned for bilateral peripheral neuropathy, bladder dysfunction, and erectile dysfunction.  A February 2013 statement of the case addressed these matters.  In September 2013, the Veteran's representative advised the RO that he had not received the SOC until August 12, 2013, and asked for additional time to submit a substantive appeal.  The RO did not respond to the request, but the Veteran's attorney submitted a substantive appeal that was received on October 1, 2013.  The VA form 9 is annotated as being not timely; but there is no indication that the RO advised the Veteran that it was rejecting the substantive appeal.  The certification of appeal includes the initial rating issues but not the effective dates.  The ratings and effective dates for bilateral peripheral neuropathy and bladder and erectile dysfunction are considered part of the appeal.  

In the May 2011 statement, the Veteran's attorney expressed disagreement with "[r]easonably raised claims" not addressed in the April 2011 statement of the case (SOC) and disagreed with the "deemed denial" of such issues, citing Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006).  (The Board addressed at length the attorney's similarly raised argument in its September 23, 2008 decision regarding the Veteran's other claims, at page 5.)

In Deshotel, the United States Court of Appeals for the Federal Circuit found that, where a veteran filed more than one claim with the RO at the same time, and the RO's decision acted (favorably or unfavorably) on one of the claims but fails to specifically address the other clam, the second claim was deemed denied, and the appeal period began to run.  The proper remedy under such circumstances was to file a timely notice of disagreement as to the RO's failure to address that claim

In this case, the Veteran's attorney argues that a September 2010 VA examination report "reasonably" raised issues of peripheral neuropathy and radiculopathy that the SOC failed to address.  The attorney claims that, because of Deshotel, the Veteran "must acknowledge this failure as the VA's denial of reasonably raised claims for these conditions".  The Veteran's increased rating claims regarding his back and foot disabilities were adjudicated at the RO level, and all appropriate notice of appellate rights was provided for the pertinent adjudication.  The Board finds no basis for determining that any claim involving spine or foot disability was deemed denied as contended by the Veteran's attorney.  

The attorney further argued that the Veteran experienced numbness in his back since service and was entitled to consideration for neuropathy and radiculopathy on a direct and secondary basis.  In a May 2011 substantive appeal, a claim of entitlement to service confection for osteoarthritis of the first metatarsophalangeal joint and mild hallux valgus of the left foot including as due to service-connected back disability was raised.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran indicated that he did not want to testify during a hearing before a Veterans Law Judge (Board hearing).  

In February and June 2012 letters to the AOJ, the Veteran's attorney inquired about the status of the appeals for higher ratings for the back and foot disabilities.  The attorney stated that the Veteran did not want a Board hearing.

But, in an October 2013 substantive appeal, the Veteran, through his attorney, requested a Board hearing conducted by videoconference.

The Veteran has not had the requested Board hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before the Board conducted by videoconference.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

